DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 21 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art made of record does not teach receive, from the at least one motion sensor, motion data corresponding to motion of the device, wherein the device is attached to a body part; determine the wake gesture is associated with a command to perform speech processing; and based at least in part on association between the wake gesture and the command, send the input audio data to at least one speech processing component (Amendment, pages 7 – 9).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21 – 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purves et al. (US PAP 2015/0012426).
As per claims 21, 31, Purves et al teach a device comprising: 
at least one motion sensor (“A sensor detects a first gesture”; paragraph 82); 
at least one microphone (paragraph 105); 
at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor (paragraph 131), cause the device to: 
receive, from the at least one motion sensor, motion data corresponding to motion of the device, wherein the device is attached to a body part (“the V-GLASSES device may have a plurality of sensors and mechanisms including, but not limited to: front facing camera to capture a wearer's line of sight; rear facing camera to track the wearer's eye movement, dilation, retinal pattern; an infrared object distance sensor (e.g., such may be found in a camera allowing for auto-focus image range detection, etc.)”; paragraph 184); 
determine the motion data corresponds to a wake gesture (“a gesture performed by a user during a predetermined period of time, the predetermined period of time being specified by the sensor”; paragraph 11); 
determine input audio data based at least on an utterance captured by the at least one microphone (“detecting, via the sensor, a voice command that is vocalized by the user during the predetermined period of time”; paragraph 11, see also paragraph 80); 
determine the wake gesture is associated with a command to perform speech processing (“the voice command being related to the gesture; providing the detected gesture and the detected voice command to a second entity”; paragraph 11, see also paragraph 80); and 
based at least in part on association between the wake gesture and the command, send the input audio data to at least one speech processing component (“determining an action associated with the detected gesture and the detected voice command; and performing the action associated with the detected gesture and the detected voice command”; paragraph 11, see also paragraph 80).

As per claims 22, 32, Dal Mutto et al. in view of Hoy et al. further disclose the instructions that cause the device to determine that the motion data corresponds to a wake gesture comprise instructions that, when executed by the at least one processor, cause the device to: process the motion data with respect to stored data corresponding to the wake gesture (“user account information from the received multiple gesture actions; determining via a processor a composite gesture action associated with the determined composite constituent gestures and gesture manipulated objects”; server”; Abstract).

	As per claims 23, 33, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send the input audio data to at least one remote device comprising the at least one speech processing component (“provide a voice command to the smart glasses…V-GLASSES may submit information to a server for processing power saving”; paragraphs 128, 222).

	As per claims 24, 34, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send, to the at least one remote device, a portion of motion data (paragraphs 222, 223).

	As per claims 25, 35, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send, to the at least one remote device, time data corresponding to the portion of motion data (“V-GLASSES may submit information to a server for processing power saving. For example, V-GLASSES may pass on pattern recognition (e.g., store inventory map aggregation, facial recognition, etc.) requests to a server”; paragraphs 80, 222).

	As per claims 26, 36, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: receive, from the at least one motion sensor, second motion data; determine the second motion data corresponds to a second gesture; and
send, to the at least one remote device, data indicating the second gesture (“detecting, via the sensor, a second gesture that is performed by the user, wherein the second gesture is detected after the performing of the action associated with the detected first gesture; providing the detected second gesture to the merchant store; determining an action associated with the detected second gesture”; paragraphs 12, 222).

	As per claims 27, 37, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send, to the at least one remote device, a device identifier corresponding to the device (“an identifier for the user, wherein the identifier is associated with the account”; paragraphs 12, 81).

	As per claims 28, 38, Dal Mutto et al. in view of Hoy et al. further disclose the motion data represents the device rotating about at least one axis (figs.8, 9; paragraphs 127, 128). 

	As per claims 29, 39, Dal Mutto et al. in view of Hoy et al. further disclose the device further comprises at least one visual indicator and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: in response to the motion data corresponding to the wake gesture, provide an output using the at least one visual indicator to indicate a connection with a second device (“generating, via the visual device, an augmented reality display that includes i) the image of the customer, and ii) additional image data that surrounds the image of the customer, the augmented reality display being viewed by the personnel of the merchant store”; paragraphs 12 – 14).

	As per claims 30, 40, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: determine the input audio data after determining the motion data corresponds to a wake gesture (“a gesture performed by a user during a predetermined period of time, the predetermined period of time being specified by the sensor; detecting, via the sensor, a voice command that is vocalized by the user during the predetermined period of time, the voice command being related to the gesture”; paragraphs 11, 80).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658